

Exhibit 10.1
COMMUNITY BANK SYSTEM, INC.


2004 LONG-TERM INCENTIVE COMPENSATION PROGRAM,
AS TO BE AMENDED




1.           Preamble.  Effective as of July 1, 1984, the Board of Directors of
Community Bank System, Inc. adopted the Community Bank System, Inc. Long Term
Incentive Compensation Program (“1984 Program”). The 1984 Program provided for
the granting of incentive stock options, non-statutory stock options,
retroactive stock appreciation rights, and restricted stock awards. The 1984
Program also provided that no option could be granted under that program after
June 30, 1994.  The 1984 Program was replaced with the Community Bank System,
Inc. 1994 Long-Term Incentive Compensation Program which became effective July
1, 1994.


This document sets forth the terms of the Community Bank System, Inc. 2004 Long
Term Compensation Program (“2004 Program”), which shall become effective as of
July 1, 2004, contingent upon the approval of the 2004 Program by the
shareholders of Community Bank System, Inc. Options and other rights described
in this 2004 Program document shall be granted after June 30, 2004 in accordance
with the terms of this 2004 Program document.


2.           Purpose.  The purpose of the 2004 Program is to promote the
interests of the Bank by providing current and future directors, officers, key
employees and advisors with an equity or equity-based interest in the Bank, so
that the interests of such directors, officers, employees and advisors will be
closely associated with the interest of shareholders by reinforcing the
relationship between shareholder gains and compensation.


3.           Eligibility. Directors and officers of the Bank or its
Subsidiaries, key employees of the Bank or its Subsidiaries, and Advisors to the
Board of Directors shall be eligible to participate in the 2004 Program.
Employee participants shall be selected by the Committee based upon such factors
as the employee’s past and potential contributions to the success,
profitability, and growth of the Bank.


4.           Definitions. As used in this 2004 Program,


(a)          “Advisor” shall mean any natural person who is engaged to render
bona fide consulting or advisory services to the Board of Directors, other than
a person who provides such services in connection with the offer or sale of
securities in a capital-raising transaction.


(b)          “Bank” shall mean Community Bank System, Inc.


(c)          “Board of Directors” shall mean the Board of Directors of the Bank.


(d)          “Committee” shall mean the committee appointed by the Board of
Directors to administer the 2004 Program in accordance with Paragraph 16.


(e)          “Common Stock” shall mean the Common Stock, no par value, of the
Bank.
 
 
 
 

--------------------------------------------------------------------------------

 

 
(f)          “Deferred Stock Award” shall mean an award of Common Stock to an
Eligible Employee, Director or Advisor that is subject to the restrictions
described in Paragraph 11.


(g)         “Director” shall mean a member of the Board of Directors.


(h)         “Eligible Employees” shall mean persons treated by the Bank for
payroll and employment tax purposes as common law employees of the Bank and
described in Paragraph 3.


(i)          “Incentive Stock Option” shall mean the right granted to an
Eligible Employee to purchase Common Stock under this 2004 Program, the grant,
exercise and disposition of which are intended to comply with, and to be
governed by, Internal Revenue Code Section 422.


(j)          “Market Value per Share” shall mean the fair market value per share
of the shares of Common Stock, as determined in good faith and consistently
applied by the Committee, based upon the last sale before or the first sale
after the applicable grant, the closing price on the trading day before or the
trading day of the applicable grant, or any other reasonable basis using actual
transactions in Common Stock, as reported by the securities market(s) on which
Common Stock is traded.


(k)         “Non-Statutory Stock Option” shall mean the right granted to an
Eligible Employee, Director or Advisor to purchase Common Stock under this 2004
Program, the grant, exercise and disposition of which are not intended to be
subject to the requirements and limitations of Internal Revenue Code Section
422.


(l)          “Optionee” shall mean the Eligible Employee, Director or Advisor to
whom an Option Right is granted pursuant to an agreement evidencing an
outstanding Incentive Stock Option or Non-Statutory Stock Option.


(m)        “Option Right” shall mean the right to purchase a share of Common
Stock upon exercise of an outstanding Incentive Stock Option or Non-Statutory
Stock Option.


(n)         “Restricted Stock Award” shall mean an award of Common Stock to an
Eligible Employee or Advisor that is subject to the restrictions described in
Paragraph 10 and subject to tax under Internal Revenue Code Section 83.


(o)         “Retroactive Stock Appreciation Rights” shall mean an Eligible
Employee’s right to receive payments described in Paragraph 9.


(p)         “Subsidiary” shall mean any corporation in which (at the time of
determination) the Bank owns or controls, directly or indirectly, 50 percent or
more of the total combined voting power of all classes of stock issued by the
corporation.


5.           Shares Available Under the 2004 Program.


(a)         The shares of Common Stock which may be made the subject of Option
Rights, Restricted Stock Awards or Deferred Stock Awards pursuant to this 2004
Program may be either
 
 
 
 

--------------------------------------------------------------------------------

 
 
(i) shares of original issue, (ii) treasury shares, (iii) shares held in a
grantor trust maintained by the Bank, or (iv) a combination of the foregoing.


(b)         Subject to adjustments in accordance with Paragraph 13 of this 2004
Program, the maximum number of shares of Common Stock that may be the subject of
Option Rights, Retroactive Stock Appreciation Rights, Restricted Stock Awards or
Deferred Stock Awards granted pursuant to this 2004 Program shall be 4,900,000
shares of Common Stock, which equals the sum of the number of shares of Common
Stock initially authorized by the shareholders of the Bank to be made available
for awards under this 2004 Plan (4,000,000), plus 900,000 additional shares of
Common Stock authorized by the shareholders of the Bank to be made available
effective as of May 25, 2011.


(c)         Notwithstanding any other term or provision of the 2004 Program, if
any shares of Common Stock covered by an award under the 2004 Program are
forfeited or an award is settled in cash or otherwise terminated without
delivery of shares of Common Stock, then the shares of Common Stock covered by
that award will again be available for future awards under the 2004
Program.  Notwithstanding anything in the 2004 Program to the contrary, shares
of Common Stock withheld from awards for the payment of tax withholding
obligations, shares of Common Stock surrendered to pay the exercise price of
Incentive Stock Options or Non-Statutory Stock Options, and shares of Common
Stock that were not issued as a result of the net exercise of Incentive Stock
Options or Non-Statutory Stock Options will also become available for future
awards under the 2004 Program.


(d)         Except in connection with a corporate transaction involving the Bank
(including, without limitation, any stock dividend, distribution (whether in the
form of cash, Common Stock, other securities or other property), stock split,
extraordinary cash dividend, recapitalization, change in control,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Common Stock or other securities, or similar
transaction(s)), the Bank may not, without obtaining shareholder approval: (a)
amend the terms of outstanding Option Rights or Retroactive Stock Appreciation
Rights to reduce the exercise price of such outstanding Option Rights or
Retroactive Stock Appreciation Rights; (b) cancel outstanding Option Rights or
Retroactive Stock Appreciation Rights in exchange for Option Rights or
Retroactive Stock Appreciation Rights with an exercise price that is less than
the exercise price of the original Option Rights or Retroactive Stock
Appreciation Rights; or (c) cancel outstanding Option Rights or Retroactive
Stock Appreciation Rights with an exercise price above the Market Value per
Share in exchange for cash or other securities.


6.           Grants of Option Rights Generally.  The Committee, or the full
Board of Directors, may, from time to time and upon such terms and conditions as
it may determine, authorize the granting of Option Rights to Directors, Eligible
Employees or Advisors.  Each such grant may utilize any or all of the
authorizations, and shall be subject to all of the limitations, contained in the
following provisions:


(a)         Each grant shall specify whether it is intended as a grant of
Incentive Stock Options or Non-Statutory Stock Options.


(b)         Each grant shall specify the number of shares of Common Stock to
which it pertains.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)         Each grant shall specify an option price not less than 100 percent
of the Market Value per Share on the date the Option Right is granted.


(d)         Successive grants may be made to the same Optionee whether or not
any Option Rights previously granted to such Optionee remain unexercised.


(e)         Upon exercise of an Option Right, the entire option price shall be
payable (i) in cash, (ii) by the transfer to the Bank by the Optionee of shares
of Common Stock with a value (Market Value per Share times the number of shares)
equal to the total option price, (iii) by a combination of such methods of
payment described in (i) and (ii) above, or (iv) any other lawful means of
payment acceptable to the Committee.  Payment may not be made with Common Stock
issued to the Optionee by the Bank upon his or her prior exercise of an
incentive stock option under this 2004 Program or any other option plan unless
the Common Stock received upon that prior exercise shall have been held by the
Optionee for at least one year.


(f)          Each grant of Option Rights shall be evidenced by an agreement
executed on behalf of the Bank by any officer designated by the Committee for
this purpose and delivered to and accepted by the Optionee and shall contain
such terms and provisions, consistent with this 2004 Program, as the Committee
may approve.


(g)         As soon as practicable after each January 1,  each non-employee
member of the Board of Directors (or of the board of directors of a Subsidiary
whom the Board of Directors has specifically selected, in a written resolution,
for participation in this 2004 Program) who has (i) attended at least 75 percent
of the Board of Directors or Board committee meetings he or she was scheduled to
attend during the immediately preceding calendar year, (ii) served as a director
of the Bank or a Subsidiary on the last day of such calendar year, and (iii)
completed at least six months of service on the Board of Directors (or on the
board of directors of a Subsidiary) shall be granted a Non-Statutory Stock
Option, provided that the first such annual grant of a Non-Statutory Stock
Option to an individual director shall be to purchase 2,320 shares of Common
Stock, and each subsequent annual grant of a Non-Statutory Stock Option to the
director shall be to purchase 4,000 shares of Common Stock. Notwithstanding the
foregoing, to the extent that the Committee determines that grants may be exempt
from Section 16(b) of the Securities Exchange Act of 1934, as amended (“Rule
16b-3”), each Non-Statutory Stock Option granted pursuant to the preceding
sentence shall relate to a number of shares of Common Stock which shall be
determined based on the financial performance of the Bank. Such financial
performance of the Bank shall be determined based on factors including but not
limited to the Bank’s return on assets, measures of the Bank’s asset quality,
the growth in the Bank’s earnings per share, and the Bank’s CAMELS rating. Each
Non-Statutory Stock Option granted pursuant to this paragraph shall be granted
at an option price per share equal to the Market Value per Share on the date of
grant and shall be fully exercisable upon its date of grant, provided that
shares of Common Stock acquired pursuant to the exercise of such a Non-Statutory
Stock Option may not be sold or otherwise transferred by a director within six
months of such grant.


7.           Special Rules for Grants of Incentive Stock Options.


 
 
 

--------------------------------------------------------------------------------

 
 
(a)         Notwithstanding Paragraph 6(c), the option price per share of an
Incentive Stock Option shall not be less than 100 percent of the Market Value
per Share on the date of the grant of the option; provided, however, that, if an
Incentive Stock Option is granted to any Eligible Employee who, immediately
after such option is granted, is considered to own stock possessing more than
ten percent of the combined voting power of all classes of stock of the Bank, or
any of its subsidiaries, the option price per share shall be not less than 110
percent of the Market Value per Share on the date of the grant of the option,
and such option may be exercised only within five years of the date of the
grant.
 
(b)         The period of each Incentive Stock Option by its terms shall be not
more than ten years from the date the option is granted as specified by the
Committee.


(c)         The Committee shall establish the time or times within the option
period when the Incentive Stock Option may be exercised in whole or in such
parts as may be specified from time to time by the Committee, except that
Incentive Stock Options shall not be exercisable earlier than one year, nor
later than ten years, following the date the option is granted. The date of
grant of each Option Right shall be the date of its authorization by the
Committee.


(d)         Except as provided in Paragraph 14, or as may be provided by the
Committee at the time of grant, (i) in the event of the Optionee’s termination
of employment due to any cause, including death or retirement, rights to
exercise Incentive Stock Options shall cease, except for those which are
exercisable as of the date of termination, and (ii) rights that are exercisable
as of the date of termination shall remain exercisable for a period of three
months following a termination of employment for any cause other than death or
disability, and for a period of one year following a termination due to death or
disability. However, no Incentive Stock Option shall, in any event, be exercised
after the expiration of ten years from the date such option is granted, or such
earlier date as may be specified in the option.


(e)         No Incentive Stock Options shall be granted hereunder to any
Optionee that would allow the aggregate fair market value (determined at the
time the option is granted) of the stock subject of all post-1986 incentive
stock options, including the Incentive Stock Option in question, which such
Optionee may exercise for the first time during any calendar year, to exceed
$100,000. The term “post-1986 incentive stock options” shall mean all rights,
which are intended to be “incentive stock options” under the Internal Revenue
Code, granted on or after January 1, 1987 under any stock option plan of the
Bank or its Subsidiaries. If the Bank shall ever be deemed to have a “parent”,
as such term is used for purposes of Section 422 of the Internal Revenue Code,
then rights intended to be “incentive stock options” under the Internal Revenue
Code, granted after January 1, 1987 under such parent’s stock option plans,
shall be included with the terms of the definition of “post-1986 incentive stock
options”.


8.           Special Rules for Grants of Non-Statutory Stock Options.


(a)         Except as provided in Paragraph 14, or as may be provided by the
Committee at the time of grant, (i) in the event of the Optionee’s termination
of employment due to death or disability, rights to exercise Non-Statutory Stock
Options that are exercisable as of the date of termination shall remain
exercisable for two years following termination, (ii) in the event of the
Optionee’s termination of employment due to any other reason, the rights to
exercise Non-Statutory Stock Options that are exercisable as of the date of
termination shall remain exercisable for three months following termination, and
(iii) the right to exercise Non-Statutory Stock Options that are not exercisable
as of the date of termination shall be forfeited.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)         The Bank shall not issue stock certificates to an Optionee who
exercises a Non-Statutory Stock Option, unless payment of the required lawful
withholding taxes has been made to the Bank by check, payroll deduction or other
arrangements satisfactory to the Committee.


(c)         Notwithstanding any other provision of this 2004 Program to the
contrary and except as provided in Paragraph 14 hereof, Non-Statutory Stock
Options issued pursuant to Paragraph 6(g) shall be exercisable until the earlier
of (i) the expiration date that the Committee specifies in the grant of the
Non-Statutory Stock Options, or (ii) termination of the Optionee’s service on
the Board of Directors for Just Cause, or (iii) an earlier date designated by
the Committee.  For  purposes of this Paragraph 8(c), “Just Cause” shall mean,
in the good faith determination of the Committee, the Optionee’s personal
dishonesty, incompetence, willful misconduct, breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, or willful
violation of any law, rule or regulation (other than traffic violations or
similar offenses) or final cease and desist order. Additionally, in the event
that the Committee, in its sole discretion, determines that an Optionee who has
left service with the Bank or Subsidiary engaged in misconduct which would have
constituted Just Cause for dismissal if the Optionee were then serving with the
Bank or a Subsidiary, then the Committee may rescind, without the consent of the
Optionee, any or all unexercised Option Rights held by the Optionee.


9.           Retroactive Stock Appreciation Rights.


Upon such conditions and limitations it deems advisable, the Committee may
authorize (a) the surrender of the right to exercise all or a portion of an
Option Right granted under the 2004 Program that is exercisable at the time of
surrender, and (b) the payment in exchange for the surrender of an amount of up
to the excess of the Market Value per Share at the time of surrender of the
shares covered by the option, or portion thereof, surrendered over the option
price of such shares. Such payment shall be made only in shares of Common Stock
based on the Market Value per Share on the date of the surrender and payment.
The shares of Common Stock covered by any Option Right, or portion thereof, as
to which the right to purchase has been so surrendered shall not again be
available for purposes of Option Rights under the 2004 Program.


10.         Restricted Stock Awards.


(a)         Shares of Common Stock granted pursuant to a Restricted Stock Award
issued under the 2004 Program (except as otherwise provided in the 2004 Program)
shall not be sold, exchanged, transferred, assigned, pledged, hypothecated, or
otherwise disposed of, for the period of time determined by the Committee in its
absolute discretion (the “Forfeiture Period”). Except as provided in Paragraph
14, or as may be provided by the Committee at the time of grant, if the
recipient’s employment with the Bank or any of its Subsidiaries terminates prior
to the expiration of the Forfeiture Period for any reason other than death or
disability, the recipient shall, on the date employment terminates, forfeit and
surrender to the Bank the number of shares of Common Stock with respect to which
the Forfeiture Period has not expired as of the date employment terminates.  If
Common Stock is forfeited, dividends paid on those shares during the Forfeiture
Period may be retained by the recipient.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)         Upon each grant of a Restricted Stock Award, the Committee shall fix
the Forfeiture Period.  The Committee also shall determine whether to (i) issue
certificates for the awarded shares of Common Stock to the grantee prior to the
expiration of the Forfeiture Period, or (ii) transfer certificates for the
awarded shares of Common Stock to an escrow agent, which agent shall hold the
certificates until the expiration of the Forfeiture Period. Each certificate of
Common Stock issued to the grantee pursuant to the Restricted Stock Award prior
to the expiration of the Forfeiture Period shall bear a legend to reflect the
Forfeiture Period until the Forfeiture Period expires. As a condition to
issuance of Common Stock, the Committee may require the recipient to enter into
an agreement providing for the Forfeiture Period and such other terms and
conditions that it prescribes, including, but not limited to, a provision that
Common Stock issued to the recipient may be held by an escrow agent until the
Forfeiture Period lapses.  The Committee also may require a written
representation by the recipient that he or she is acquiring the shares for
investment.


(c)         When the Forfeiture Period with respect to shares of Common Stock
held in escrow lapses, a certificate for such shares shall be issued, free of
any escrow; such certificate shall not bear a legend relating to the Forfeiture
Period.


(d)         Each recipient shall agree, at the time he or she receives a
Restricted Stock Award and as a condition thereof, to pay or make arrangements
satisfactory to the Committee regarding the payment to the Bank of any federal,
state or local taxes of any kind required by law to be withheld with respect to
any award or with respect to the lapse of any restrictions on shares of
restricted Common Stock awarded under this 2004 Program, or the waiver of any
forfeiture hereunder, and also shall agree that the Bank may, to the extent
permitted by law, deduct such taxes from any payments of any kind due or to
become due to such recipient from the Bank, sell by public or private sale, with
ten days notice or such longer notice as may be required by applicable law, a
sufficient number of shares of Common Stock so awarded in order to cover all or
part of the amount required to be withheld, or pursue any other remedy at law or
in equity. In the event that the recipient of shares of Common Stock under this
2004 Program shall fail to pay to the Bank all such federal, state and local
taxes, or to make arrangements satisfactory to the Committee regarding the
payment of such taxes, the shares to which such taxes relate shall be forfeited
and returned to the Bank.


(e)         The Committee shall have the authority at any time to accelerate the
time at which any or all or the restrictions set forth in this 2004 Program with
respect to any or all shares of restricted Common Stock awarded hereunder shall
lapse.


(f)          If a recipient dies, or terminates employment with the Bank because
of disability before the expiration of a Forfeiture Period, the Forfeiture
Period on any Common Stock owned by the recipient shall lapse on the date of
death or on the date that employment terminates because of disability, provided
such date is not less than four years subsequent to the date of the award. If
the date of death or disability is within four years of the date of the awards,
the Committee, in its sole discretion, can waive the Forfeiture Period as to any
or all of the stock.
 
 
 

--------------------------------------------------------------------------------

 
 
11.         Deferred Stock Awards. The Committee may make awards to Directors,
Eligible Employees or Advisors, in lieu of cash compensation for future
services, in the form of freely-transferable shares of Common Stock whose
delivery is deferred for later distribution in accordance with the Director’s,
Eligible Employee’s or Advisor’s election.  A Director’s deferral and
distribution elections, as well as all other rights with respect to deferred
Director compensation, shall be governed by the terms of the separate Community
Bank System, Inc. Deferred Compensation Plan for Directors, as that plan may be
amended from time to time.  Deferral and distribution elections by Eligible
Employees and Advisors shall be made pursuant to such separate plans or
agreements as shall be acceptable to the Committee in its sole discretion.
 
12.         Transferability.  No Incentive Stock Option shall be transferable by
an Optionee other than by will or the laws of descent and distribution.
Incentive Stock Options shall be exercisable during the Optionee’s lifetime only
by the Optionee. Other rights granted pursuant to this 2004 Program also shall
not be subject to assignment, alienation, lien, transfer, sale or exchange,
except to the extent provided otherwise by the Committee at the time the right
is granted.


13.         Adjustments.  The Committee shall make or provide for such
adjustments in the maximum number of shares of Common Stock specified in
Paragraph 5 of this 2004 Program, in the numbers of shares of Common Stock
covered by other rights granted hereunder, and in the prices per share
applicable under all such rights, as the Committee determines is equitably
required to prevent dilution or enlargement of the rights of Optionees that
otherwise would result from any stock dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of the Bank,
merger, consolidation, spin-off, reorganization, partial or complete
liquidation, issuance of rights or warrants to purchase securities, or any other
transaction or event having an effect similar to any of the foregoing.


14.         Change in Control.


(a)         Notwithstanding any other term or provision of this 2004 Program, in
the event the employment of an Eligible Employee is terminated for any reason,
including the Eligible Employee’s voluntary termination for “good reason” (as
defined in (c) below), but not including the Eligible Employee’s voluntary
termination without “good reason” or the Eligible Employee’s termination for
“cause” (as defined in (d) below), within one year following a “Change in
Control” (as defined in (b) below):


(i)          all Option Rights granted to the Eligible Employee under this 2004
Program prior to the date of termination, but not exercisable as of such date,
shall become exercisable automatically as of the later of the date of
termination or one year after the date the Option Right was granted;


(ii)         any Option Right that is exercisable as of the date of termination,
or that becomes exercisable pursuant to (i) above, shall remain exercisable
until the end of the exercise period provided in the original grant of the
Option Right (determined without regard to the Eligible Employee’s termination
of employment); and


(iii)        any Forfeiture Period (with respect to a Restricted Stock Award)
that shall be unexpired as of the date of termination shall expire automatically
as of such date.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)         For purpose of this 2004 Program, a “Change of Control” shall mean
the occurrence of any one of the following events: (1) any “person” including a
“group” as determined in accordance with the Section 13(d)(3) of the Securities
Exchange Act of 1934 (“Exchange Act”), is or becomes the beneficial owner,
directly or indirectly, of securities of the Bank representing 30 percent or
more of the combined voting power of the Bank’s then outstanding securities; (2)
as a result of, or in connection with, any tender offer or exchange offer,
merger or other business combination (a “Transaction”), the persons who were
directors of the Bank before the Transaction shall cease to constitute a
majority of the Board of Directors of the Bank or any successor to the Bank; (3)
the Bank is merged or consolidated with another corporation and as a result of
the merger or consolidation less than 70 percent of the outstanding voting
securities of the surviving or resulting corporation shall be owned in the
aggregate by the former stockholders of the Bank, other than (A) affiliates
within the meaning of the Exchange Act, or (B) any party to the merger or
consolidation; (4) a tender offer or exchange offer is made and consummated for
the ownership of securities of the Bank representing 30 percent or more of the
combined voting power of the Bank’s then outstanding voting securities; or (5)
the Bank transfers substantially all of its assets to another corporation which
is not controlled by the Bank. The following events shall also constitute a
“Change in Control” for purposes of this Plan: (i) the election of a director of
the Bank who is not nominated by its Board of Directors; (ii) the approval, by
the Bank’s stockholders, of a proposal to pursue a transaction in which the Bank
would not be the surviving or controlling entity.


(c)         For purposes of this Paragraph 14, “good reason” shall mean action
taken by the Bank that results in:  (1) an involuntary and material adverse
change in the Eligible Employee’s title, duties, responsibilities, or total
remuneration; (2) an involuntary and material relocation of the office from
which the Eligible Employee is expected to perform the Eligible Employee’s
duties; or (3) an involuntary and material adverse change in the general working
conditions (including travel requirements) applicable to the Eligible Employee.


(d)         Termination “for cause” for purposes of this Paragraph 14 shall
include, but not be limited to, any of the following:  (1) any act of
dishonesty, misconduct or fraud, acts of moral turpitude, or the commission of a
felony; (2) unreasonable neglect or refusal to perform the duties assigned to
the Eligible Employee, unless cured with in 30 days; (3) breach of duty or
obligation to the Bank or receipt of financial or other economic profit or gain
as a result of or in any way arising out of the Eligible Employee’s position
with the Bank and failure to account to the Bank for such profits or other
gains; or (4) disclosure of confidential or private Bank information or aiding a
competitor of the Bank (or any affiliate of the Bank) to the detriment of the
Bank (or any affiliate of the Bank).


15.         Fractional Shares. The Bank shall not be required to issue any
fractional shares of Common Stock pursuant to this 2004 Program. The Committee
may provide for the elimination of fractions or for the settlement of fractions
in cash.


16.         Administration of the 2004 Program.


(a)         This 2004 Program shall be administered by the Committee, which
shall consist of at least three members of the Board of Directors each of whom
shall (1) meet the independence requirements of the New York Stock Exchange
listing standards and any other applicable laws, rules and regulations governing
independence, as determined by the Board of Directors; (2) qualify as
“non-employee directors” as defined under Section 16 of the Securities Exchange
Act of 1934, as amended; and (3) qualify as “outside directors” under Section
162(m) of the Internal Revenue Code. Members of the Committee and the Chair of
the Committee shall be appointed by the Board of Directors and may be replaced
at any time by the Board of Directors.  At any time deemed necessary or
appropriate by the Board of Directors, the full Board of Directors may act as
the Committee.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)         The Committee shall have the power to interpret and construe any
provision of this 2004 Program. The interpretation and construction by the
Committee of any provision of this 2004 Program or of any agreement evidencing
the grant of rights hereunder, and any determination by the Committee pursuant
to any provision of this 2004 Program or of any such agreement, shall be final
and binding. No member of the Committee shall be liable for any such action or
determination made in good faith.


(c)         Notwithstanding any other provision of this Plan, the Committee may
impose such conditions on the exercise of any right granted hereunder
(including, without limitation, the right of the Committee to limit the time of
exercise to specified periods) as may be required to satisfy the requirements of
Section 16 (or any successor rule) of the Securities Exchange Act of 1934, as
may be amended from time to time, or any successor statute.


17.         Amendments, Termination, Etc.


(a)         This 2004 Program may be amended from time to time by resolutions of
the Board of Directors, provided that no such amendment shall (i) increase the
maximum numbers of shares of Common Stock specified in Paragraph 5 of this 2004
Program (except that adjustments authorized by Paragraph 13 of this 2004 Program
shall not be limited by this provision), or (ii) change the definition of
“Eligible Employees”, without further approval by the stockholders of the Bank.


(b)         The Committee may, with the concurrence of the affected Optionee,
cancel any agreement evidencing Option Rights granted under this 2004 Program.
In the event of such cancellation, the Committee may authorize the granting of
new Option Rights (which may or may not cover the same number of shares which
had been the subject of the prior agreement) in such manner, at such option
price and subject to the same terms and conditions as, under this 2004 Program,
would have been applicable had the canceled Option Rights not been granted.


(c)         In the case of any Option Right not immediately exercisable in full,
the Committee in its discretion may accelerate the time at which the Option
Right may be exercised, subject to the limitation described in Paragraph 7(c).


(d)         Notwithstanding any other provision of the 2004 Program to the
contrary, (i) the 2004 Program may be terminated at any time by resolutions of
the Board of Directors, and (ii) no rights shall be granted pursuant to this
2004 Program after June 30, 2014.


 
 

--------------------------------------------------------------------------------

 